 

Exhibit 10.2

 

AMENDMENT TO

REGISTRATION RIGHTS AGREEMENT WITH TANGIERS GLOBAL, LLC

DATED JANUARY 21, 2020

 

This Amendment (“Amendment”) is entered into and effective as of November 18,
2020 (the “Effective Date”) by and between Tauriga Sciences, Inc. (the
“Company”) and Tangiers Global, LLC (“Tangiers”) in order to amend the
Registration Rights Agreement entered into on January 21, 2020 by and between
the Company and Tangier (“Registration Rights Agreement”), whereby the Company
and Tangiers had agreed to the sale of up to $5,000,000 of the Company’s shares
of Common Stock pursuant to the terms of an Investment Agreement entered into
between the Parties on January 21, 2020, as well as the filing of a Form S-1
resale registration statement (the “Registration Statement”) with the Securities
and Exchange Commission (“SEC”) pursuant to the terms of the Registration Rights
Agreement, which was filed and declared effective by the SEC on March 16, 2020
registering up to 76,000,000 shares of the Company’s Common Stock. The Company
and the Holder are each a “Party” to this Amendment and are sometimes
collectively referred to as the “Parties”.

 

Any capitalized terms not defined herein shall have the meaning ascribed to it
in the Registration Rights Agreement.

 

May it be known that the undersigned Parties, for good and valuable
consideration, do hereby agree to the following changes to the Registration
Rights Agreement, which are outlined herein.

 

These changes are accepted and agreed and shall be valid as if they were
included in the original Registration Rights Agreement on the date of its
original entry.

 

  1. Recitals. The first recital of the Registration Rights Agreement shall be
deleted in its entirety and hereby be replaced in its entirety as set forth in
this Amendment as follows, and that such deletion is effective as of initial
entry in the Registration Rights Agreement as if such deletion and replacement
of the applicable definition and terms were made to the original execution copy
of the Registration Rights Agreement when entered: “WHEREAS, pursuant to the
Investment Agreement entered into by and between the Company and the Investor of
this even date (the “Investment Agreement”), the Company has agreed to issue and
sell to the Investor an indeterminate number of shares of the Company’s common
stock, par value of $.00001 per share (the “Common Stock”), up to an aggregate
purchase price of Three Million Dollars ($3,000,000);”         2. Section 2.1.
Section 2.1 of the Registration Rights Agreement shall be deleted in its
entirety and replaced with the following, and that such deletion is effective as
of initial entry in the Registration Rights Agreement as if such deletion and
replacement of the applicable definitions and terms were made to the original
execution copy of the Registration Rights Agreement when entered: “The Company
shall use its best efforts to, within ninety (90) days of the Execution Date
file with the SEC a Registration Statement or Registration Statements (as is
necessary) on Form S-1 (or, if such form is unavailable for such a registration,
on such other form as is available for such registration), covering the resale
of up to $3,000,000 of the Registrable Securities, which Registration
Statement(s) shall state that, in accordance with Rule 416 promulgated under the
1933 Act, such Registration Statement also covers such indeterminate number of
additional shares of Common Stock as may become issuable upon stock splits,
stock dividends or similar transactions. The Company shall initially register
for resale 43,000,000 shares of Registrable Securities, except to the extent
that the SEC may require such share amount to be reduced as a condition of
effectiveness.”

 

 

 

 

The Parties hereto agree and acknowledge that no other terms or conditions of
the Registration Rights Agreement shall be amended as a result of this
Amendment.

 

Please indicate acceptance and approval of this Amendment dated November 18,
2020 by signing below:

 

      Tauriga Sciences, Inc.   Tangiers Global, LLC                   By: Seth
M. Shaw   By:           Its: Chief Executive Officer   Its:  

 

 

